Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 07/27/22 was received and considered
Claims 1-10 are pending.  

Response to Arguments
The terminal disclaimer of 07/27/22 is approved.  Applicant’s arguments, filed 07/27/22, with respect to claims 1-10 have been fully considered and are persuasive.  The previous rejections of claims 1-10 have been withdrawn. 
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2016/0173511 to Bratspiess et al., teaches creating a baseline profile of an activity of the network, and following an activation of a protection mode, identify an irregular event by detecting a deviation of network traffic passing through a port of the ports from said baseline profile.
US 2016/0036647 to Gonzalez et al., teaches  a diagnostic entity may monitor network traffic from deployed devices. The diagnostic entity may aggregate at least some of the network traffic to create profiles for at least some of the deployed devices and/or for some activities. The diagnostic entity may then identify outlier devices/activities from observed network behavior of deployed devices and/or activities based on the accessed network traffic and the profiles. 
The prior art lacks or fails to make obvious by combination
wherein the outlier detector is configured (I) to determine that said particular IoT device belongs to a particular type of IoT devices, and (II) to perform a Deep Packet Inspection (DPI) analysis of at least the payload of upstream packets, and (III) to determine from said DPI analysis of the payload of upstream packets that said particular type of IoT devices sends data via a first particular application, and (IV) to determine via Deep Packet Inspection (DPI) analysis that said particular IoT device sends data via a second, different, application, and (IV) to determine that said particular IoT device is malfunctioning or compromised; an enforcement actions generator, to perform one or more enforcement operations with regard to said particular IoT device which exhibits cellular traffic characteristics that are abnormal relative to the RBCCB profile that was characterized for said particular IoT group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Aubrey H Wyszynski/
Examiner, Art Unit 2434

/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434